Per Curiam,
Tbe bill which tbe appellants filed in tbe court below prayed for tbe same relief they ask for here in a petition to stay tbe writ of habere facias possessionem. That bill has this day been reinstated: see October Term, 1920, No. 148 [the preceding case]; and tbe refusal of a rule to show cause why tbe writ of execution should not be stayed was not error. Tbe same day tbe rule was refused by tbe president judge of tbe court bis colleague made an order staying tbe execution, pending “tbe making up and filing of tbe record in tbe equity case and until tbe complainants have had an opportunity to perfect their appeal from tbe decree entered to tbe Supreme Court.” On the same day this staying order was set aside by tbe president judge of tbe court below, and this appellants allege was error, as be was without authority to do so at chambers. Tbe staying order of tbe associate judge has expired by its own limitation, as tbe appeal in tbe equity case has been disposed of. Tbe question of tbe authority of tbe president judge to set aside tbe staying order of bis colleague is, therefore, but a moot one.
Appeal dismissed at appellants’ costs.